SUMMERS, Justice,
dissenting:
I respectfully dissent. My reading of 10 O.S.1981 § 60.6 would permit adoption without parental consent from a parent (1) adjudged a drunkard, (2) judicially deprived of custody for cruelty or neglect, or (3) who wilfully failed to contribute to the child’s support for 12 months either [a] in substan*102tial compliance with a court’s decree or order, or [b] according to the parent’s ability if such courts’ decree or order did not require payment of support. In other words, I believe subsection 3 of the act is only engaged when there is some sort of court order for divorce, separate maintenance, paternity, or the like, and the act then goes on to provide the rules, in [a] when the order requires support, and in [b] when the order does not. Under the majority’s interpretation any non-divorced parent lulled into non-support for a period of 12 months stands to lose his or her child to the person doing the lulling, and I do not believe that to be wise law nor consistent with legislative intent.
I am authorized to state that HAR-GRAVE, V.C.J., shares these views.